Citation Nr: 1107184	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-20 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the right leg.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the left leg.

3.  Entitlement to service connection for a right elbow 
disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a right shoulder 
disability.

7.  Entitlement to service connection for a left shoulder 
disability.

8.  Entitlement to service connection for right carpal tunnel 
syndrome.

9.  Entitlement to service connection for left carpal tunnel 
syndrome.

10.  Entitlement to service connection for a heart disorder.

11.  Entitlement to service connection for a chronic disability 
manifested by abdominal pain including residuals of an 
appendectomy.

12.  Entitlement to a higher initial rating for bilateral hearing 
loss rated as 40 percent disabling from February 8, 2006.

13.  Entitlement to a higher initial rating for bilateral hearing 
loss rated as 50 percent disabling from November 23, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from October 1944 to October 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
from November 2006, December 2006, and December 2009 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In November 2010, the Veteran and his wife 
testified at a hearing before the undersigned.  This appeal has 
been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Given the Veteran's personal hearing testimony, the Board has 
recharacterized his claim of service connection for residuals of 
an appendectomy as "a chronic disability manifested by abdominal 
pain including residuals of an appendectomy" to more accurately 
reflex his intent when filling his claim for service connection.

The record raises a claim for a total rating based on 
individual unemployability (TDIU).  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  This issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In July 2007, the RO denied the Veteran's claim of service 
connection for peripheral neuropathy of the right and left leg, 
the claimant was notified of this denial and given his appellate 
rights, and he did not thereafter perfect his appeal; the July 
2007 determination is the most recent final denial of the 
Veteran's benefits for peripheral neuropathy of the right and 
left leg. 

2.  The preponderance of the competent and credible evidence is 
against a finding that that the evidence received since the July 
2007 RO decision is both new and by itself, or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claims.

3.  The preponderance of the competent and credible evidence of 
record does not establish that the Veteran was diagnosed as 
having a chronic right elbow disability at any time during the 
pendency of the appeal.

4.  The preponderance of the competent and credible evidence of 
record does not establish that the Veteran was diagnosed as 
having a chronic neck disability at any time during the pendency 
of the appeal.

5.  The preponderance of the competent and credible evidence of 
record does not establish that the Veteran was diagnosed as 
having a chronic low back disability at any time during the 
pendency of the appeal.

6.  The preponderance of the competent and credible evidence is 
against a finding that a right or left shoulder disability is 
related to service.

7.  The preponderance of the competent and credible evidence is 
against a finding that right or left carpal tunnel syndrome is 
related to service.

8.  The preponderance of the competent and credible evidence is 
against a finding that a heart disorder is related to service.

9.  The preponderance of the competent and credible evidence is 
against a finding that a chronic disability manifested by 
abdominal pain including residuals of an appendectomy is related 
to service.

10.  From February 8, 2006, the audiometric test results obtained 
during examination by a VA audiologist correspond to a numeric 
designation of no greater than VII in the right ear and VII in 
the left ear.

11.  From November 23, 2009, the audiometric test results 
obtained during examination by a VA audiologist correspond to a 
numeric designation of no greater than VIII in the right ear and 
IX in the left ear.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted sufficient 
to reopen a claim of entitlement to service connection for 
peripheral neuropathy of the right leg.  38 U.S.C.A. §§ 1110, 
1154, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.156, 3.159, 3.303, 3.307, 3.309 (2010).

2.  New and material evidence has not been submitted sufficient 
to reopen a claim of entitlement to service connection for 
peripheral neuropathy of the left leg.  38 U.S.C.A. §§ 1110, 
1154, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.156, 3.159, 3.303, 3.307, 3.309 (2010).

3.  A right elbow disability was not incurred in or aggravated by 
military service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

4.  A neck disability was not incurred in or aggravated by 
military service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

5.  A low back disability was not incurred in or aggravated by 
military service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

6.  A right shoulder disability was not incurred in or aggravated 
by military service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

7.  A left shoulder disability was not incurred in or aggravated 
by military service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

8.  Right carpal tunnel syndrome was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1154, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

9.  Left carpal tunnel syndrome was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

10.  A heart disorder was not incurred in or aggravated by 
military service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

11.  A chronic disability manifested by abdominal pain including 
residuals of an appendectomy was not incurred in or aggravated by 
military service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

12.  At no time during the pendency of the appeal did the Veteran 
meet the criteria for higher ratings for his bilateral hearing 
loss.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic 
Code 6100 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

First, under 38 U.S.C.A. § 5102 VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

As to applications to reopen, the United States Court of Appeals 
for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 
(2006), held that the terms "new" and "material" have 
specific, technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular types of 
evidence, when providing the notice required by the VCAA it is 
necessary, in most cases, for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the unique 
character of evidence that must be presented.  Specifically, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim as well as notified of the evidence 
and information that is necessary to establish his entitlement to 
the underlying claim for the benefit in light of the specific 
bases for the prior denial of the claim.

Initially, the Board finds that as to all the issues on appeal 
there is no issue as to providing an appropriate application 
form.  

As to the applications to reopen, the Board finds that a letter 
dated in October 2009, prior to the issuance of the December 2009 
rating decision, provided the Veteran with notice that fulfills 
the provisions of 38 U.S.C.A. § 5103(a) including notice of the 
laws and regulations governing disability ratings and effective 
dates as required by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and notice of the reason for the prior 
denial of the claim as required by the Court in Kent, supra.  

As to the service connection claims, the Board finds that letters 
dated in March 2006, May 2006, August 2006, and October 2006, 
prior to the November 2006 rating decision, provided the Veteran 
with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) 
including notice of the laws and regulations governing disability 
ratings and effective dates as required by the Court in Dingess, 
supra.  

As to the rating claim, the Veteran is challenging the initial 
evaluation assigned following the grant of service connection for 
his bilateral hearing loss.  In Dingess, the Court also held that 
in cases where service connection has been granted and an initial 
disability evaluation has been assigned, the service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, regardless of whether or not the notice that the 
Veteran was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  

As to all of the issues on appeal, even if the above letters did 
not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board 
finds that this notice problem does not constitute prejudicial 
error in this case because the record reflects that a reasonable 
person could be expected to understand what was needed to 
substantiate the claims after reading the above letters as well 
as the rating decisions, statements of the case, and supplemental 
statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent in-service and post-service 
evidence including the Veteran's post-service records from Saint 
Joseph Hospital, Dr. Thomas A. Wiberg, Lakeview Memorial 
Hospital, Saint Croix Orthopedics, Dr. Ormiston, Neurological 
Association of Tucson, and the Tucson VA Medical Center.  In this 
regard, while the Veteran testified that his VA treatment records 
would contain a medical opinion linking the peripheral neuropathy 
he has in his legs to the jelly fish stings he sustained while on 
active duty, his Tucson VA Medical Center records dated through 
January 2010 do not contain any such opinion.

As to the service treatment records, in August 2006 the National 
Personnel Records Center (NPRC) notified VA that all of the 
Veteran's service treatment records had been destroyed.  In 
October 2006, the RO notified the Veteran that his service 
treatment records were not available and asked that he  provide 
VA with copies of any records he had in his possession.  The 
Veteran did not thereafter provide VA with copies of any of the 
missing records.  Where, as here, "service medical records are 
presumed destroyed, . . . the Board's obligation to explain its 
findings and conclusions and to consider carefully the benefit-
of-the-doubt is heightened."  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The cases, however, do not 
establish a heightened "benefit of the doubt," but rather only 
a heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision when the veteran's medical 
records have been destroyed.  The case law does not lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable to the 
appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Therefore, 
adjudication of this appeal may go forward without these records.  
See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty 
to assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information which 
could possibly support a claim . . . [and] this duty is limited 
to specifically identified documents that by their description 
would be facially relevant and material to the claim").  

As to the Veteran's Social Security Administration (SSA) records, 
a September 1988 letter from the SSA reported that the claimant 
was only in receipt of SSA retirement benefits.  Therefore, the 
Board finds that VA had no duty to attempt to obtain and 
associate these records with the claims files before adjudicating 
the current appeal. 

As to the claims to reopen, under the VCAA VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been reopened 
based on the submission of new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(iii).  As explained below, the appellant has not 
submitted new and material evidence here and therefore a VA 
examination with medical opinion was not required with respect to 
these claims.  

As to the service connection claims, while the Veteran was not 
provided VA examinations, the Board finds that a remand for such 
is not required when, as in this appeal, the post-service record 
is negative for evidence of the disabilities for many years after 
service separation.  For example, with respect to the claim for 
abdominal pain, there is no evidence of an appendectomy for six 
years following his separation from military service and no 
evidence of other abdominal disorders for almost forty years 
following his separation from military service.  For the reasons 
explained below, the Board finds that the claimant, his wife, and 
his representative statements regarding the appellant having such 
problem since service are not credible.  See 38 U.S.C.A. 
§ 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006); 
Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was 
not required to provide a medical examination when there is no 
credible evidence of an event, injury, or disease in service); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Paralyzed Veterans 
of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334, 1356 Cir. 2003) (holding that if the evidence of record 
does not establish that the Veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical opinion 
would substantiate the claim and therefore VA does not have an 
obligation to provide the claimant with such an examination or 
obtain an opinion because "a medical examination or opinion 
generally could not fill the gap left by the other evidence in 
establishing a service connection."); Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (holding that the Board is not 
required to accept a medical opinion that is based on the 
veteran's recitation of medical history). 

As to the rating claim, the Board finds that the Veteran was 
provided with VA examinations that are adequate to adjudicate the 
claim because the examiners, after a review of the record on 
appeal and an examination of the claimant, provided opinions as 
to the severity of his bilateral hearing loss that allows the 
Board to rate the service connected disability under all 
applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  

In this regard, the Veteran testified that he thought that his 
hearing loss had become worse in the last year.  However, a 
review of the record on appeal reveals that the claimant was last 
afforded a VA examination in November 2009, less than one and a 
half years ago.  Moreover, nothing in the record provides 
objective medical evidence that his disability had in fact 
worsened since this time.  In fact, a review of the record on 
appeal shows that the Veteran's speech recognition actually 
improved between the time of his December 2006 VA examination and 
his subsequent November 2009 VA examination, perhaps due to his 
new hearing aids, even though his average puretone threshold 
became worse.  Therefore, the Board finds that a remand is not 
required to provide the Veteran with a new VA examination.  Id.

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims to Reopen

The Veteran and his representative contend that the claimant's 
peripheral neuropathy in his legs was caused by being stung 
multiple times by jelly fish while in the water after his ship 
was torpedoed and sunk in the Pacific during World War II.  In 
the alternative, it is alleged that it was caused by the shell 
fragment wounds he sustained to his legs during the same incident 
and which the RO has already granted separate service connection 
for.  It is also requested that the Veteran be afforded the 
benefit of the doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

The Court has held that in determining whether the evidence is 
new and material, the credibility of the newly presented evidence 
is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give consideration 
to all of the evidence received since the October 2006 RO 
decision in light of the totality of the record.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

With the above criteria in mind, the Board notes that the July 
2007 RO decision denied an  initial claim of service connection 
because the record was negative for evidence that the Veteran's 
post-service peripheral neuropathy was caused by his military 
service, including his claims of being stung by jelly fish while 
in the water after his ship was sunk during World War II. 

The Board notes that since the July 2007 RO decision denied the 
Veteran's claim, VA has received medical records, a medical text, 
written statements in support of the claim from the claimant and 
his representative, and testimony at a personal hearing.  

As to the November 2005 treatment records from Neurological 
Association of Tucson, they are duplicative of records found in 
the claims files at the time of the earlier July 2007 RO 
decision. Therefore, they cannot be new evidence.  See 38 C.F.R. 
§ 3.156(a).

As to the VA treatment records, they show the Veteran's continued 
post-service complaints and/or treatment for peripheral 
neuropathy of the legs.  However, the records do not show in-
service treatment for symptoms of peripheral neuropathy or a 
diagnosis of peripheral neuropathy or demonstrate continuity of 
symptomatology since service separation. Despite the Veteran's 
personal hearing testimony to the contrary, a medical opinion 
linking the claimant's post-service peripheral neuropathy to his 
military service including his claims regarding being stung by 
jelly fish after his ship was sunk while in the Pacific during 
World War II is not contained in the VA records.  See 38 U.S.C.A. 
§§ 1110, 1154(b); 38 C.F.R. § 3.303; Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability and 
events in service or an injury or disease incurred therein).  

Therefore, the Board finds that this additional evidence does not 
relate to an unestablished fact necessary to substantiate the 
claims because it does not show that the Veteran's current 
peripheral neuropathy of the right and left leg is due to his 
military service.  For this reason, this evidence is not new and 
material as it is cumulative of evidence previously considered.  
38 C.F.R. § 3.156(a).

As to the written statements from the Veteran, his wife, and his 
representative as well as the personal hearing testimony, these 
statements amount to nothing more than their continued claims 
that the appellant has peripheral neuropathy due to being stung 
by jelly fish and/or injured in the explosion that sunk his ship 
while on active duty.  These claims were, in substance, before VA 
when the RO last denied the claim in July 2007.  Then, as now, 
lay persons not trained in the field of medicine, to include the 
Veteran, his wife, and his representative are not competent to 
offer an opinion regarding such medical questions as to whether 
the claimant has a disability due to military service because 
such an opinion requires medical training which they do not have.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992). 

Therefore, the newly received evidence tends to prove nothing 
that was not already previously shown.  That the Veteran, his 
wife, and his representative continue to claim that the appellant 
has peripheral neuropathy due to his being stung by jelly fish 
and/or injured in the explosion that sunk his ship while on 
active duty is not new evidence within the context of 38 C.F.R. 
§ 3.156(a).  

As to the medical text regarding jelly fish toxin, the Board 
finds that such generic texts, which do not address the facts in 
this particular case with any degree of medical certainty, do not 
amount to competent medical evidence and is therefore not 
material evidence.  See Mattern v. West, 12 Vet. App. 222, 228 
(1999). 

Without new and material evidence the claims may not be reopened.  
Therefore, the benefit sought on appeal is denied.  Because the 
claimant has not fulfilled the threshold burden of submitting new 
and material evidence to reopen his finally disallowed claims, 
the benefit of the doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

The Service Connection Claims

As to the claims of service connection for a right elbow 
disability, a neck disability, a low back disability, shoulder 
disabilities, carpal tunnel syndrome, and a heart disorder, the 
Veteran contends that they were caused by his military service 
including his being injured in an explosion that occurred when a 
torpedo struck and sunk his ship in the Pacific during World War 
II.  Specifically, the Veteran reported, at the time of the 
attack, the torpedo explosion caused him to be knocked 
unconscious. He was thrown by the impact and fell 15 to 20 feet 
into a storage area of the ship; it was this fall that caused 
these injuries.  The RO already conceded that he sustained 
injuries at the time of the sinking of his ship because it 
granted service connection for the shell fragment wounds to his 
left leg and hearing loss.  In the alternative, it is alleged 
that they were caused by the subsequent twenty-one days he spent 
in a life raft after his ship sank.  As to a chronic disability 
manifested by abdominal pain including its residuals which 
includes an appendectomy, the Veteran testified that, while he 
did not have an appendectomy until after service in 1952, he 
repeatedly sought treatment for abdominal pain while aboard ship 
and that these abdominal pains were the first sign of his 
appendix problem.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

As stated above, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. § 11110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may also be granted 
on the basis of a post-service initial diagnosis of a disease, 
where the physician relates the current condition to the period 
of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated 
disorders, including arthritis, arteriosclerosis, cardiovascular 
renal disease, and endocarditis will be presumed to have been 
incurred in service if it was manifested to a compensable degree 
within the first year following separation from active duty. 
 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

The requirement of a current disability is "satisfied when a 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim."  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Additionally, the law also provides that, in the case of any 
veteran who engaged in combat with the enemy, the Secretary shall 
accept as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, condition, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service and, to that end, shall 
resolve every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

As mentioned, the Veteran's service treatment records were 
destroyed.  His DD 214 is on file, however.  The Veteran's DD 214 
shows that he served in the Pacific during World War II and he 
received the Purple Heart Medal.  Therefore, the Board finds that 
the Veteran is a combat Veteran as defined by 38 U.S.C.A. 
§ 1154(b).  Moreover, the Board finds that the Veteran's claims 
regarding having fallen 15 to 20 feet into a storage area of the 
ship after it was struck by a torpedo and injuring his shoulders, 
wrists, right elbow, neck, and low back at that time are 
consistent with the circumstances, condition, and/or hardships of 
his service.  Id.  

Furthermore, the Board finds that the Veteran is both competent 
and credible to report on the fact that he had pain, swelling, 
and/or limitation of motion of his shoulders, wrists, right 
elbow, neck, and low back since that injury as well as had 
abdominal pain while serving on his ship and chest pain and 
shortness of breath because these symptoms are observable by lay 
persons.  See Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  

The Right Elbow, Neck, and Low Back Disabilities

As to the claims of service connection for right elbow, neck, and 
low back disabilities, the post-service record is negative for 
diagnoses of any chronic disability of the right elbow, neck, and 
low back. Although  a May 1998 private treatment record reported 
that the Veteran injured his neck when he fell from a roof in 
1971, there is no current evidence of such.  Further, this 
evidence suggests that a neck injury, if any, occurred long after 
service. 

Moreover, while the Board acknowledges that the Veteran is 
competent and credible to report that he had problems with pain, 
swelling, and/or limitation of motion of various joints since 
service, the Court has said that pain alone, without a diagnosed 
related medical condition, does not constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Furthermore, the Board does not 
find the Veteran, his wife, and his representative's assertions 
to be competent evidence of his having current disabilities 
because as lay persons they do not have the required medical 
expertise to diagnose chronic right elbow, neck, and low back 
disabilities because such diagnoses require medical expertise 
which they do not have because, while a problem with pain, 
swelling, and limitation of motion may be observable to a lay 
person, the diagnosis of a chronic disability requires special 
medical training.  See Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra. 

In light of the above, the Board must conclude that the 
preponderance of the competent and credible evidence of record 
does not show the Veteran being diagnosed with chronic right 
elbow, neck, and low back disabilities at any time during the 
pendency of his appeal.  See Hickson, supra; McClain, supra.  
Where there is no disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, 
entitlement to service connection for right elbow, neck, and low 
back disabilities must be denied despite the fact that the 
Veteran is a combat Veteran.  38 U.S.C.A. §§ 1110, 1154(b); 
38 C.F.R. § 3.303. 


The Shoulder, Carpal Tunnel Syndrome, Heart, and 
Chronic Abdominal Disorders 

The Veteran's service treatment records are lost.  The Board has 
conceded the presence of shoulder and wrist problems during 
active duty as being consistent with his combat service.  There 
is no evidence of arthritis or cardiovascular renal disease 
within one year of service separation. 38 C.F.R. §§ 3.307, 3.309.  
Further, there is little competent and credible evidence of 
continuity of symptomatology after service. The first complaints 
and/or treatment for a right shoulder disability is in 1984 with 
diagnoses including tendonitis, degenerative joint disease, 
rotator cuff tear, and impingement. A left shoulder disability 
was noted in 1985 and diagnoses included a tendon tear and 
rotator cuff tear. Bilateral carpal tunnel syndrome was diagnosed 
in 1985.  A heart disorder was diagnosed in 1985 as coronary 
artery disease, myocardial infarction, unstable angina, and 
paroxysmal auricular fibrillation. An abdominal disorder was 
first noted in 1952 and diagnosed as an appendicitis. In sum, the 
long gap between service separation and the first evidence of 
complaints, symptoms and diagnoses is compelling evidence against 
finding continuity.  See Maxson, supra; Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there is 
no clinical documentation of his low back condition).

The Board acknowledges, as it did above, that the Veteran is 
competent to give evidence about what he sees and feels; for 
example, the claimant is competent to report that he had problems 
with pain, swelling, limitation of motion of the shoulders and 
wrists as well as with tingling and numbness in his hands, 
abdominal and chest pain, as well with shortness of breath since 
service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  The Board also acknowledges that the Veteran's 
wife and his representative are competent to give evidence about 
what they see.  Id.  However, upon review of the claims folders, 
the Board finds that lay assertions regarding current disorders 
since service are not credible.  In this regard, the lay claims 
are contrary to what is found in the post-service medical records 
including the May 1984 private treatment record that reported 
that the Veteran only had right shoulder problems since a post-
service fall in 1979 and a June 1996 private treatment record 
that reported that he injured his shoulder again in October 1995 
when a cooler fell on it.  The Board also finds it significant 
that the Veteran did not refer to any of these problems when he 
submitted his previous claim in 1985.  If he did have these 
problems since service, it would appear only logical that he 
would claim such disability at that time.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) (the Veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the claim).  

In these circumstances, the Board gives more credence and weight 
to the medical evidence of record, which is negative for 
complaints, diagnoses, or treatment for an appendectomy for six 
years following his separation from military service and for all 
of the other claimed disorders for almost forty years following 
his separation from military service than the Veteran's, his 
wife's, and his representative's claims.  Therefore, entitlement 
to service connection for shoulder disabilities, carpal tunnel 
syndrome, a heart disorder, and a chronic abdominal disorder 
based on post-service continuity of symptomatology must be 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of 
the disabilities after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a competent and 
credible medical opinion finding a causal association or link 
between the Veteran's post-service shoulder disabilities, carpal 
tunnel syndrome, heart disorder, and abdominal disorder and an 
established injury, disease, or event of service origin.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.  

As to the lay assertions that the claimant's shoulder 
disabilities, carpal tunnel syndrome, heart disorder, and chronic 
abdominal disorder were caused by his military service, the Board 
finds that these conditions may not be diagnosed by their unique 
and readily identifiable features and therefore the presence of 
the disorders is a determination "medical in nature" and not 
capable of lay observation.  See Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  Therefore, since 
laypersons are not capable of opining on matters requiring 
medical knowledge, the Board finds that their opinions that his 
shoulder disabilities, carpal tunnel syndrome, heart disorder, 
and chronic abdominal disorder were caused by service are not 
credible.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  

Based on the discussion above, the Board also finds that service 
connection for shoulder disabilities, carpal tunnel syndrome, a 
heart disorder, and a chronic abdominal disorder is not warranted 
based on the initial documentation of the disabilities after 
service because the weight of the competent and credible evidence 
is against finding a causal association or link between the post-
service disorders and an established injury, disease, or event of 
service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); 
Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for shoulder 
disabilities, carpal tunnel syndrome, a heart disorder, and a 
chronic abdominal disorder.  See 38 U.S.C.A. §§ 1110, 1154(b); 
38 C.F.R. § 3.303.  

Hearing Loss

The Veteran asserts that his bilateral hearing loss meets the 
criteria for higher evaluations.  It is also requested that the 
Veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
Veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The Court has held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if such 
distinct periods are shown by the competent evidence of record 
during the appeal, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected bilateral hearing loss is rated 
as 40 percent disabling from February 8, 2006, and 50 percent 
disabling from November 23, 2009, under the provisions of 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under the law and regulations that have been in effect since 
before the Veteran filed his claim, the rating assigned for 
hearing loss is determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 to 
100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of controlled 
speech discrimination tests, together with the results of 
puretone audiometric tests in the frequencies of 1000, 2000, 
3000, and 4000 cycles per second (Hz).  To evaluate the degree of 
disability, the rating schedule establishes 11 auditory acuity 
levels ranging from level I, for essentially normal acuity, 
through level XI, for profound deafness.  38 C.F.R. § 4.85 et. 
seq.  Tables VI and VII as set forth following 38 C.F.R. § 4.85 
are used to calculate the rating to be assigned.  38 C.F.R. 
§ 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of 
the four specified frequencies (1,000, 2,000, 3,000, and 4,000 
Hertz) is 55 decibels or more, Table VI or Table VIA is to be 
used, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 
Hertz, Table VI or Table VIA is to be used, whichever results in 
the higher numeral.  Thereafter, that numeral will be elevated to 
the next higher Roman numeral.  38 C.F.R. § 4.86(b).

From February 8, 2006, to November 22, 2009

From February 8, 2006, to November 22, 2009, while a review of 
the record on appeal reveals the Veteran's periodic complaints 
and treatment for hearing loss including problems with his 
hearing aids, they only reveal one audiometric examination.  
Specifically, at the December 2006 VA examination the Veteran's 
puretone thresholds were 65, 80, 80, and 95 decibels in the right 
ear and his puretone thresholds were 70, 75, 85, and 90 decibels 
in the left ear, at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The averages were 80.0 decibels in the right ear 
and 80.0 decibels in the left ear.  Speech recognition ability 
was 76 percent in the right ear and 64 percent in the left ear.

With application of the above test results to 38 C.F.R. § 4.85, 
Table VI, Table VII, the Veteran's right ear hearing loss is 
assigned a numeric designation of V and his left ear hearing loss 
is assigned a numeric designation of VII.  These test scores 
result in the appellant's bilateral hearing loss being rated as 
30 percent disabling under Diagnostic Code 6100.  See 38 C.F.R. 
§ 4.85.  

The Veteran did not have thresholds of 30 decibels or less at 
1,000 Hz and 70 decibels or more at 2,000 Hz.  Consequently, 
38 C.F.R. § 4.86(b) is not for application.  Moreover, no 
examiner has indicated that the use of speech discrimination 
scores is inappropriate because of language difficulties.  
38 C.F.R. § 4.85(c).  Therefore, a rating in excess of 40 percent 
is not warranted under these rating criteria.  This is true from 
February 8, 2006, to November 22, 2009, and therefore further 
consideration of staged ratings is not warranted.  Fenderson, 
supra.

However, as is apparent from the results set out above, the 
Veteran had thresholds of 55 decibels or more at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz).  
Consequently, 38 C.F.R. § 4.86(a) is for application.   In this 
regard, with application of the above test results to 38 C.F.R. 
§ 4.86(a), Table VI, Table VIA, the Veteran's right ear hearing 
loss, at its worst, is assigned a numeric designation of VII and 
his left ear hearing loss, at its worst, is assigned a numeric 
designation of VII.  These test scores result in the appellant's 
bilateral hearing loss being rated as 40 percent disabling under 
Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  Therefore, a rating 
in excess of 40 percent is not warranted even under Table VIA.  
Id.  This is true from February 8, 2006, to November 22, 2009, 
and therefore further consideration of staged ratings is not 
warranted.  Fenderson, supra.

From November 23, 2009

From November 23, 2009, while a review of the record on appeal 
reveals the Veteran's continued complaints and treatment for 
hearing loss including problems with his hearing aids, they only 
reveal one audiometric examination.  Specifically, at the 
November 2009 VA examination the Veteran's puretone thresholds 
were 80, 90, 90, and 100 decibels in the right ear and his 
puretone thresholds were 85, 90, 90, 100 decibels in the left 
ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The 
averages were 90 decibels in the right ear and 91.35 decibels in 
the left ear.  Speech recognition ability was 80 percent in the 
right ear and 76 percent in the left ear.

With application of the above test results to 38 C.F.R. § 4.85, 
Table VI, Table VII, the Veteran's right ear hearing loss is 
assigned a numeric designation of V and his left ear hearing loss 
is assigned a numeric designation of V.  These test scores result 
in the appellant's bilateral hearing loss being rated as 20 
percent disabling under Diagnostic Code 6100.  See 38 C.F.R. 
§ 4.85.  Therefore, a rating in excess of 50 percent is not 
warranted under Table VII.  Id.  This is true from November 23, 
2009, and therefore further consideration of staged ratings is 
not warranted.  Fenderson, supra.

Similarly, as is apparent from the results set out above, the 
Veteran did not have thresholds of 30 decibels or less at 1,000 
Hz and 70 decibels or more at 2,000 Hz.  Consequently, 38 C.F.R. 
§ 4.86(b) is not for application.  Moreover, no examiner has 
indicated that the use of speech discrimination scores is 
inappropriate because of language difficulties.  38 C.F.R. 
§ 4.85(c).  

However, as is apparent from the results set out above, the 
Veteran had thresholds of 55 decibels or more at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz).  
Consequently, 38 C.F.R. § 4.86(a) is for application.  

In this regard, with application of the above test results to 
38 C.F.R. § 4.86(a), Table VI, Table VIA, the Veteran's right ear 
hearing loss, at its worst, is assigned a numeric designation of 
VIII and his left ear hearing loss, at its worst, is assigned a 
numeric designation of IX.  These test scores result in the 
appellant's bilateral hearing loss being rated as 50 percent 
disabling under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  
Therefore, a rating in excess of 50 percent is not warranted even 
under Table VIA.  Id.  This is true from November 23, 2009 and 
therefore further consideration of staged ratings is not 
warranted.  Fenderson, supra. 

38 C.F.R. § 3.321(b)(1) (2010)

Based on the Veteran's, his wife's, and his representative's 
written statements to the RO as well as the personal hearing 
testimony, the Board will consider application of 38 C.F.R. 
§ 3.321(b)(1) (2010).  Although the Veteran, his wife, and his 
representative claim, in substance, that the rating schedule does 
not adequately compensate the claimant for the problems caused by 
his bilateral hearing loss, the evidence does not objectively 
show an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  There simply is no objective evidence that his 
bilateral hearing loss, acting alone, has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  

It is undisputed that this disability affects employment, but it 
bears emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1.  Therefore, 
given the lack of objective evidence showing unusual disability 
not contemplated by the rating schedule, the Board concludes that 
the criteria for submission for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. 
Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  This is true throughout the period of time during which 
his claim has been pending and therefore consideration of staged 
ratings is not warranted.  Fenderson, supra.

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's, his wife's, and his representative's 
written statements to the RO, the personal hearing testimony, and 
the claimant's statements to his doctors.  In this regard, the 
Veteran is credible to report on what he sees and feels and 
others are credible to report on what they can see.  See 
Davidson, supra; Jandreau, supra; Buchanan, supra; Charles, 
supra; also see Espiritu, supra.  For example, the Veteran is 
competent to report that he has problems hearing people talk and 
his wife and his representative are competent to report that the 
claimant appeared to have difficulty hearing them.  However, the 
Veteran, his wife, and his representative are not competent to 
opine as to the claimant's puretone thresholds or speech 
recognition ability because such opinions requires medical 
expertise which they have not been shown to have and these types 
of findings are not readily observable by a lay person.  Id; also 
see Espiritu, supra.  Furthermore, the Board finds more competent 
and credible the medical opinions provided by the experts at the 
Veteran's audiological examinations than his, his wife's, and his 
representative's lay assertions.  Id; also see Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion the 
physician reaches....  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the [Board as] adjudicators. . ."). 



Conclusion

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claims, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

The application to reopen a claim of entitlement to service 
connection for peripheral neuropathy of the right leg is denied.

The application to reopen a claim of entitlement to service 
connection for peripheral neuropathy of the left leg is denied.

Service connection for a right elbow disability is denied.

Service connection for a neck disability is denied.

Service connection for a low back disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for right carpal tunnel syndrome is denied.

Service connection for left carpal tunnel syndrome is denied.

Service connection for a heart disorder is denied.

Service connection for a chronic disability manifested by 
abdominal pain including residuals of an appendectomy is denied. 

Higher evaluations for bilateral hearing loss are denied at all 
times during the pendency of the appeal.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


